Exhibit 10.62

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

﻿

This Fifth Amendment to Loan and Security Agreement (“Fifth Amendment to Loan
and Security Agreement”) is dated as of November 15, 2016 and is made by and
among UniBank for Savings (together with its successors and assigns, the “Bank”
or “Lender”), Arrhythmia Research Technology, Inc., a corporation duly organized
and validly existing under the laws of the State of Delaware (sometimes referred
to herein as “Arrhythmia”) and Micron Products Inc., a corporation duly
organized and validly existing under the laws of the Commonwealth of
Massachusetts (sometimes referred to herein as “Micron”).

 

RECITALS

﻿

A. The Bank extended a line of credit dated March 29, 2013 to the Borrowers as
evidenced by the $4,000,000.00 Commercial Revolving Line of Credit Promissory
Note made by the Borrowers in favor of the Bank, as amended by First Amendment
to Commercial Revolving Line of Credit Promissory Note dated October 3, 2013 (as
amended to date and as may be further amended from time to time, the “Line
Note”).

﻿

B. The Bank extended a term loan dated March 29, 2013 to the Borrowers as
evidenced by the $1,500,000.00 Commercial Term Promissory Note made by the
Borrowers in favor of the Bank (as amended to date and as may be further amended
from time to time, the “Term Note”).

﻿

C. The Bank extended an equipment line of credit dated March 29, 2013 to the
Borrowers as evidenced by the $1,000,000.00 Commercial Equipment Line of Credit
Promissory Note made by the Borrowers in favor of the Bank, as amended by First
Amendment to Commercial Equipment Line of Credit Promissory Note dated April 10,
2014 (as amended to date and as may be further amended from time to time, the
“Equipment Note”).

﻿

D. The Bank extended an equipment line of credit dated June 26, 2014 to the
Borrowers as evidenced by the $1,000,000.00 Commercial Equipment Line of Credit
Promissory Note made by the Borrowers in favor of the Bank (as amended to date
and as may be further amended from time to time, the “2014 Equipment Note”).

﻿

E. The Bank extended an equipment line of credit dated June 19, 2015 to the
Borrowers as evidenced by the $1,000,000.00 Commercial Equipment Line of Credit
Promissory Note made by the Borrowers in favor of the Bank (as amended to date
and as may be further amended from time to time, the “2015 Equipment Note”).

﻿

F. Except where the context requires otherwise, all capitalized terms used
herein shall have the meanings set forth in the Loan and Security Agreement
between the Bank and the Borrowers dated as of March 29, 2013 (as amended to
date and as may be further amended from time to time, the “Loan Agreement”).

﻿

G. The Borrowers have requested that the Bank:





Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

﻿

(i)



Modify certain provisions in the Loan Agreement;

﻿

(ii)



Provide additional financing accommodations to the Borrower in the form of a
$2,481,943.19 term loan to the Borrowers in order to consolidate the existing
term debt of the Borrower under the Term Loan, the Equipment Line of Credit, the
2014 Equipment Line of Credit and the 2015 Line of Credit Note and term out a
portion of the Line of Credit in an amount not to exceed $500,000.00; and

﻿

(iii)



Provide additional financial accommodations to the Borrowers in the form of a
$1,000,000.00 Equipment Line of Credit Loan to the Borrowers.

﻿

Now therefore, in order to induce the Bank to enter into this Fifth Amendment to
Loan and Security Agreement, the Fifth Modification Documents (as hereafter
defined), to provide the additional financial accommodations to the Borrowers
and for other valuable consideration, the receipt and sufficiency of which is
acknowledged, the Borrowers jointly and severally make the following
representations, warranties, covenants and agreements effective as of the date
of this Fifth Amendment to Loan and Security Agreement:

﻿

1. Inducement Representations.  The Borrowers hereby jointly and severally
represent, warrant and covenant to the Bank that:  (a) no Event of Default has
occurred, and no event has occurred which with notice or lapse of time or both
would constitute an Event of Default under any of the Loan Documents; (b) the
Loan Documents, including this Fifth Amendment to Loan and Security Agreement
and the other Fifth Modification Documents are the valid, binding and
enforceable obligations of the Borrowers, as applicable; (c) the Borrowers have
no defenses, setoffs, claims or counterclaims against the Bank with respect to
any of the Loans and to the extent any such defenses, setoffs, claims or
counterclaims exist, the Borrowers hereby waive and release the same; (d) the
execution and delivery of this Fifth Amendment to Loan and Security Agreement
and each of the other Fifth Modification Documents have been duly authorized by
all necessary corporate action; (e) all of the representations and warranties of
the Borrowers set forth in the Loan Agreement and the other Loan Documents, as
amended hereby, are true, accurate and complete on and as of the date hereof;
(f) the payment and performance of all Obligations of the Borrowers to the Bank
(as defined in the Loan Agreement) are secured and shall continue to be secured
in accordance with the terms of the Loan Agreement and all other Loan Documents
which create or perfect security interests in favor of the Bank; and (g) all
facts set forth in the Recital Section of this Fifth Amendment to Loan and
Security Agreement are true, accurate, and complete.

﻿

2. Amendment to Definitions in Section 1 of the Loan Agreement.  

﻿

(a)       Section 1 of the Loan Agreement is hereby amended by adding thereto
the following new definitions and, for terms already defined therein, amending
and restating such definitions as set forth below:

﻿





-2-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

2016 Equipment Line of Credit means the Borrowers’ Equipment Line of Credit Loan
with the Bank referred to in Section 2 hereof, the indebtedness of which is
evidenced by the 2016 Equipment Note.

﻿

2016 Equipment Note means the Commercial Equipment Line of Credit Promissory
Note dated November 15, 2016 made by the Borrowers in favor of the Lender in the
original face amount of $1,000,000.00 evidencing indebtedness for the 2016
Equipment Line of Credit, as the same may be amended, modified, restated or
replaced from time to time.

﻿

2016 Term Loan means the Borrowers’ term loan with the Bank referred to in
Section 2 hereof, the indebtedness of which is evidenced by the 2016 Term Note.

﻿

2016 Term Note means the Commercial Term Promissory Note dated November 15, 2016
made by the Borrowers in favor of the Lender in the original principal amount of
$2,481,943.19 evidencing indebtedness for the 2016 Term Note, as the same may be
amended, modified, restated or replaced from time to time.

﻿

Agreement or Loan Agreement means the Loan and Security Agreement, as amended by
the First Amendment to Loan and Security Agreement dated October 3, 2013, as
further amended by the Second Amendment to Loan and Security Agreement dated
April 10, 2014, as further amended by Third Amendment to Loan and Security
Agreement dated June 26, 2014, as further amended by Fourth Amendment to Loan
and Security Agreement dated June 19, 2015, as further amended by Fifth
Amendment to Loan and Security Agreement dated November 15, 2016, as the same
may be further amended from time to time.  Any and all references to the
Agreement or Loan Agreement shall include the First Amendment to Loan and
Security Agreement,  the Second Amendment to Loan and Security Agreement,  the
Third Amendment to Loan and Security Agreement,  the Fourth Amendment to Loan
and Security Agreement and the Fifth Amendment to Loan and Security Agreement.

﻿

Fifth Amendment to Loan and Security Agreement means this Fifth Amendment to
Loan and Security Agreement, which amends the Loan and Security Agreement
between the Bank and the Borrowers dated as of March 29, 2013.

﻿

Fifth Modification Documents mean the following:

﻿

(i)



the Fifth Amendment to the Loan and Security Agreement;

(ii)



the 2016 Term Note;

(iii)



the 2015 Equipment Note; and

(iv)



all other documents executed by the Borrowers listed on the Closing Agenda
attached hereto as Schedule I.

﻿

Loan Documents - the definition thereof shall additionally include this Fifth
Amendment to Loan and Security Agreement and the Fifth Modification Documents.

﻿





-3-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

Loans mean:

﻿

(i)



the Line of Credit evidenced by the Line Note;

﻿

(ii)



the Term Loan evidenced by the Term Note;

﻿

(iii)



the Equipment Line of Credit evidenced by the Equipment Note;

﻿

(iv)



the 2014 Equipment Line of Credit evidenced by the 2014 Equipment Note;  

﻿

(v)



the 2015 Equipment Line of Credit evidenced by the 2015 Equipment Note;

﻿

(vi)



the 2016 Term Loan evidenced by the 2016 Term Note;

﻿

(vii)



the 2016 Equipment Line of Credit evidenced by the 2016 Equipment Note; and

﻿

(viii)



any other loans made by the Bank to Arrhythmia or Micron or both at any time.

﻿

(b)       All other existing definitions in the Loan Agreement are hereby
ratified and confirmed as amended to date.

﻿

3. Amendment to Section 2.1 of the Loan Agreement.  Existing Section 2.1 is
hereby deleted and the following is hereby inserted in its stead:

﻿

4. New Sections 2.3C and 2.3D.  The following new Sections 2.3C and 2.3D are
inserted immediately following the end of Section 2.3B and immediately preceding
Section 2.4:

﻿

“2.3C  2016 Equipment Line of Credit.

﻿

(a)  Pursuant to this Agreement and the terms and conditions of the 2016
Equipment Note and upon satisfaction of the conditions precedent in Section 5
hereof, the Borrowers may borrow and repay (but not reborrow) under the 2016
Equipment Line of Credit; provided, however, that (i) the aggregate amount of
all advances and borrowings at any one time outstanding thereunder shall not
exceed the face amount of the 2016 Equipment Note minus the amount of all Open
Credits (such maximum permitted amount being referred to as the “2016 Equipment
Maximum Availability”); (ii) any privilege of the Borrowers to request advances
or to borrow under the 2016 Equipment Line of Credit shall terminate on the
earlier of: (A) November 15, 2017 or (B) the date upon which the amount of all
advances under the 2016 Equipment Line of Credit are equal to the face amount of
the 2016 Equipment Note (such date as it may be extended in writing from time to
time, in the Bank’s sole discretion, being referred to herein



-4-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

as the “2016 Equipment Conversion Date”) or, at the Bank’s option, on the
earlier occurrence of a Default or an Event of Default.

﻿

(b)  All advances under the 2016 Equipment Line of Credit shall be evidenced by
the 2016 Equipment Line Note, shall bear interest thereunder and all principal,
interest and other amounts due thereunder shall be due and payable in full on
the Maturity Date (as defined in the 2016 Equipment Note).

﻿

(c)  Any advance under the 2016 Equipment Line of Credit shall not exceed eighty
percent (80%) of the invoice amount of the equipment being purchased with the
proceeds of the 2016 Equipment Line of Credit.

﻿

(d)  Borrowers shall not request advances under the 2016 Equipment Line of
Credit which would cause the 2016 Equipment Maximum Availability to be exceeded
if the advance were made. 

﻿

(e)  The making of any advances by the Bank to the Borrowers under the 2016
Equipment Line of Credit in excess of the 2016 Equipment Maximum Availability is
for the Borrowers’ benefit and does not in any way effect the unconditional
obligation of the Borrowers to repay such advances under the terms of the 2016
Equipment Line Note and the other applicable Loan Documents.  Without limiting
any other rights available to the Bank under the Loan Documents, the
Borrowers agree to pay to the Bank upon DEMAND (whether or not an Event of
Default exists) the principal balance of the 2015 Equipment Line of Credit
outstanding in excess of the 2016 Equipment Maximum Availability together with
all accrued and unpaid interest owing on said excess amounts.

﻿

2.3D.    2016  Term Loan.

﻿

(a)  Pursuant to this Agreement and the terms and conditions of the 2016 Term
Note and upon satisfaction of the conditions precedent set forth in Section 5
hereof, the Bank shall make the 2016 Term Loan in the principal amount of
$2,481,943.19 to the Borrowers, said 2016 Term Loan to be evidenced by and
repaid in accordance with the 2016 Term Note.

﻿

(b)  Amounts advanced under the 2016 Term Loan shall be evidenced by the 2016
Term Note, shall bear interest as called for therein and shall be repaid in
accordance with the provisions of the 2016 Term Note.”

﻿

5. Amendment to Section 5.1 of the Loan Agreement.  Existing Section 5.1 of the
Loan Agreement is hereby deleted and the following is inserted in its stead:

﻿

“5.1  Initial Advances.  The initial advance under the Line of Credit, the
single advance under the Term Loan, the initial advance under the Equipment Line
of Credit,  the initial advance under the 2014 Equipment Line of Credit,  the
initial advance under the 2015 Equipment Line of Credit, the initial advance
under the 2016 Equipment Line of



-5-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

Credit and the single advance under the 2016 Term Note shall be subject to the
following conditions precedent (unless waived by the Bank in its sole
discretion):

﻿

(a) Approval of Bank Counsel.  All legal matters incident to the transactions
hereby contemplated shall be satisfactory to counsel for the Bank.

﻿

(b)  Proof of Action.  The Bank shall have received such documents evidencing
each Borrower’s power to execute and deliver this Agreement and the other Loan
Documents and the Bank shall have received evidence of compliance with all
conditions set forth in the Bank’s Commitment Letter to the Borrowers dated
March 12, 2013 in a timely fashion, all satisfactory to the Bank and its
counsel.

﻿

(c)  The Note and Loan Documents.  The Borrowers shall have delivered to the
Bank the Notes, this Agreement, the other Loan Documents and such other
documents as the Bank may request including without limitation all documents
necessary to confirm, secure and perfect the Bank’s security interest in the
Collateral in form and substance satisfactory to the Bank (the “Security
Documents”) including without limitation the Landlord’s Consents and Waivers,
the Financing Statements of the Borrowers, the Patent Security Agreements and
Trademark Security Agreements.

﻿

(d)  Opinion of Counsel.  The Bank shall have received from counsel for the each
of the Borrowers a written opinion, satisfactory in form and substance to the
Bank and its counsel, including without limitation due authority and
enforceability opinions for each Borrower.

﻿

(e)  No Event of Default.  No Event of Default has occurred, and no Default
shall have occurred, the Maximum Availability under the Line of Credit and the
Equipment Maximum Availability under the Equipment Line of Credit, as
applicable, shall not be exceeded at the time of the advance request or the
making of the advance.

﻿

(f)  No Material Adverse Change.  There shall have been no material adverse
change in the assets, liabilities, financial condition or business of the
Borrowers since the date of any financial statements delivered to the Bank
before or after the date of this Agreement.

﻿

(g)  Collateral Priority.  The Bank shall have received evidence satisfactory to
it that all Loan Documents perfecting the Bank’s security interest in Collateral
have been duly recorded and filed and all other action necessary to perfect the
Bank’s liens in the Collateral have been taken such that the Bank’s liens shall
constitute first priority perfected liens in all Collateral, subject to no other
liens or encumbrances unacceptable to the Bank, all to the Bank’s complete
satisfaction.

﻿





-6-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

(h)  Evidence of Insurance.  At or prior to Closing, the Borrowers shall deliver
to the Bank an insurance binder or binders evidencing insurance coverage(s) as
required in Section 6.3 hereof.

﻿

(i)  Organizational Documents.  The Bank shall have received from each Borrower
and satisfactorily reviewed and approved certified copies of the organizational
documents for each Borrower and all amendments thereto, together with the
resolutions of the appropriate parties authorizing the execution and delivery of
the Loan Documents, said organizational documents to be in form and substance
satisfactory to the Bank and its counsel.

﻿

(j)  Operating Accounts.  Prior to Closing, the Borrowers shall establish its
operating accounts with the Bank. 

﻿

(k)  Certificates.  The Bank shall have received from the Borrowers and
satisfactorily reviewed and approved Certificates of Legal Existence and
Certificates of Good Standing issued by the Secretary of State for each
jurisdiction in which each Borrower is registered to conduct its business,
Certificates of Tax Good Standing issued by the Delaware Division of Revenue and
the Massachusetts Department of Revenue and an accountant’s letter of tax good
standing with respect to filing and payment of any and all taxes for the
Borrowers.

﻿

(l)  2012 Financial Statements.  The Bank shall have received and satisfactorily
reviewed the 2012 financial statements of the Borrowers, said financial
statements to be in form, scope and substance satisfactory to the Bank in its
sole and absolute discretion.

﻿

(m)  Other Conditions.  There shall be compliance with all other conditions and
provisions contained in this Agreement and the other Loan Documents as
applicable pertaining to advances.”

﻿

6. Amendment to Section 5.2 of the Loan Agreement. Existing Section 5.2 of the
Loan Agreement is hereby deleted and the following is inserted in its stead:

﻿

“5.2  Subsequent Advances.  Every subsequent advance under the Line of Credit,
the Equipment Line of Credit, the 2014 Equipment Line of Credit,  the 2015
Equipment Line of Credit and the 2016 Equipment Line of Credit will be made
subject to the continued satisfaction of the conditions set forth in Sections
5.1 (a) through (m) inclusive above through the date of the applicable advance
and to the following additional conditions precedent that:

﻿

(a)  Representations and Warranties.  The representations and warranties
contained in Section 4 hereof and in each other Loan Document shall be true and
correct.  Any request for a borrowing shall be deemed a certification by each
Borrower as to the truth and accuracy of the representations and



-7-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

warranties contained in Section 4 hereof and in each other Loan Document as of
the date of such request.

﻿

(b)  Termination Date; Conversion Date.  As applicable, the Termination Date (as
defined in the Line Note) of the Line of Credit has not been reached, the
Conversion Date (as defined in the Equipment Note) of the Equipment Line of
Credit has not been reached, the 2014 Equipment Conversion Date (as defined in
the 2014 Equipment Note) has not been reached,  the 2015 Equipment Conversion
Date (as defined in the 2015 Equipment Note) has not been reached and the 2016
Equipment Conversion Date (as defined in the 2016 Equipment Note) has not been
reached.”

﻿

7. Amendment to Section H of Schedule A to the Loan Agreement.  Existing Section
H of Schedule A to the Loan Agreement is hereby deleted and the following is
inserted in its stead:

﻿

“H.  Use of Loan Proceeds.

﻿

1.Proceeds of the Line of Credit are to be used to payoff and terminate the
existing Line of Credit with Citizens Bank and other obligations to Citizens
Bank, including but not limited to the letter of credit issued for the benefit
of the Bank of Nova Scotia and to pay costs and expenses and costs associated
with the Line of Credit, Term Loan and Equipment Loan with UniBank for
Savings (including without limitation UniBank for Saving’s legal costs and
expenses) and for working capital including without limitation those purposes
and payees set forth in the Authorization to Disburse associated with the Line
of Credit dated March 29, 2013 this day.

﻿

2.Proceeds of the Term Loan are to be used to pay off existing debt owing under
existing equipment leases, to finance accounts payable and costs associated with
the closure of the Borrower’s Wireless DX division, and to pay costs and
expenses and costs associated with the Line of Credit, Term Loan and Equipment
Loan with UniBank for Savings (including without limitation UniBank for Saving’s
legal costs and expenses) and for working capital including without limitation
those purposes and payees set forth in the Authorization to Disburse associated
with the Term Loan dated March 29, 2013.

﻿

3.Proceeds of the Equipment Loan are to be used to purchase equipment and to pay
costs and expenses and costs associated with the Line of Credit, Term Loan and
Equipment Loan with UniBank for Savings (including without limitation UniBank
for Saving’s legal costs and expenses) and for working capital including without
limitation those purposes and payees set forth in the Authorization to Disburse
associated with the Equipment Loan dated March 29, 2013.





-8-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

﻿

4.Proceeds of the 2014 Equipment Line of Credit are to be used to purchase new
and used equipment and to pay expenses and costs associated with the 2014
Equipment Line of Credit with UniBank for Savings (including without limitation
UniBank for Savings’ legal costs and expenses) all as more particularly set
forth in the authorization to disburse dated June 26, 2014.”

﻿

5.Proceeds of the 2015 Equipment Line of Credit are to be used to purchase new
and used equipment and to pay expenses and costs associated with the 2015
Equipment Line of Credit with UniBank for Savings (including without limitation
UniBank for Savings’ legal costs and expenses) all as more particularly set
forth in the authorization to disburse dated June 19, 2015.

﻿

6.Proceeds of the 2016 Equipment Line of Credit are to be used to purchase new
and used equipment and to pay expenses and costs associated with the 2016
Equipment Line of Credit with UniBank for Savings (including without limitation
UniBank for Savings’ legal costs and expenses) all as more particularly set
forth in the authorization to disburse dated November 15, 2016.

﻿

7.   Proceeds of the 2016 Term Loan are to be used to consolidate existing term
debt with UniBank for Savings and to term out a portion of the Line of Credit
(in an amount not to exceed $500,000.00) and to pay expenses and costs
associated with the 2016 Term Loan with UniBank for Savings (including without
limitation UniBank for Savings’ legal costs and expenses) all as more
particularly set forth in the authorization to disburse dated November 15, 2016.

﻿

8. New Schedule I.  The following new Schedule I attached hereto is added to the
Loan Agreement following the end of Schedule H.

﻿

9. No Waiver.  The Borrowers hereby acknowledge that the Bank has made no waiver
of any provision of the Loan Documents nor of any Default or Event of Default
which may exist and that no such waiver shall be implied by virtue of this
Fifth Amendment or otherwise.

﻿

10. Costs and Expenses.  The Borrowers will pay to the Bank upon demand all
costs and expenses (including attorney’s fees) reasonably incurred by the Lender
in connection with the documentation and closing of the Fifth Modification
Documents.

﻿

11. Conditions.  The effectiveness of the Fifth Modification Documents shall be
conditioned upon, at the Bank’s option: (a) the execution and delivery of this
Fifth Amendment to Loan and Security Agreement and the other Fifth Modification
Documents by all of the parties thereto; and (b) the receipt by Bank of all
other documents and certificates reasonably requested



-9-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

by Bank and its counsel including without limitation, the Bring  Down
Certificate for each Borrower.

﻿

12. Reaffirmation of Loan Documents.  Except as expressly modified herein, all
other terms and conditions of the Loan Documents are hereby ratified and
confirmed and the Loan Documents, as modified hereby, are and continue to be in
full force and effect.  All references in the Loan Documents to any Loan
Document shall mean that Loan Document, as amended to date and as further
amended from time to time.

﻿

13. Reaffirmation of Cross-Collateralization and Cross-Default.  The Borrowers
hereby acknowledge that the obligations of the Borrowers set forth in the Loan
and Security Agreement and the other Loan Documents are intended to capture all
obligations and debts of the Borrowers owing to the Bank.  This includes any
agreements, loan agreements, security agreements, mortgages, letters or credit,
and any other existing or future loans. The Borrowers  acknowledge that all
obligations of the Borrowers owing to the Bank are cross-collateralized and
cross-defaulted with all obligations outstanding. 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[This space intentionally left blank; signature page to follow.]



-10-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF the parties have executed this instrument under seal as of
the 15th day of November, 2016.

﻿

﻿

﻿

 

 

 

 

﻿

 

Borrowers:

 

﻿

 

 

 

 

﻿

 

Arrhythmia Research Technology, Inc.

 

Picture 1 [hrt-20161231xex10_62g001.jpg]

 

By:

/s/ Salvatore Emma, Jr.

 

﻿

 

 

Salvatore Emma, Jr., President and

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

 

 

 

 

﻿

 

Micron Products Inc.

 

Picture 2 [hrt-20161231xex10_62g001.jpg]

 

By:

/s/ Salvatore Emma, Jr.

 

﻿

 

 

Salvatore Emma, Jr., President and

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

 

 

 

 

﻿

 

Bank:

 

﻿

 

 

 

 

﻿

 

UniBank for Savings

 

Picture 3 [hrt-20161231xex10_62g001.jpg]

 

By:

/s/ Bernard P. Gagnon, V. P.

 

﻿

 

 

Bernard P. Gagnon, Vice President

 

﻿

 

 

 

 

﻿

 

-11-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 

SCHEDULE I

CLOSING DOCUMENT AGENDA

﻿

FIFTH MODIFICATION TO FINANCING ARRANGEMENTS

TO

ARRHYTHMIA RESEARCH TECHNOLOGY, INC. AND

MICRON PRODUCTS INC.

MADE BY

UNIBANK FOR SAVINGS

﻿

CLOSING DATE: November 15, 2016

﻿

﻿

 

 

 

 

 

Lender:

 

Borrowers:

 

Bernard P. Gagnon, Vice President

 

Arrhythmia Research Technology, Inc.

 

UniBank for Savings

 

Micron Products Inc.

 

24 Gold Star Boulevard

 

 

 

 

Worcester, MA 01605

 

Guarantors:

 

Phone:

(508) 849-4253

 

Massachusetts Development Finance Agency

 

Fax:

(508) 793-2940

 

 

 

 

Email:

bernard.gagnon@unibank.com

 

 

 

 

﻿

 

 

 

 

 

Lender's Counsel:

 

Borrowers' Counsel:

 

Anthony J. Salvidio, II, Esquire

 

Paul J. D'Onfro, Esquire

 

Fletcher Tilton, PC ("FT")

 

Mirick O'Connell DeMaille & Lougee LLP ("MODL")

 

370 Main Street, 11th Floor

 

100 Front Street

 

Worcester, MA 01608

 

Worcester, MA 01608

 

Phone:

(508) 459-8004

 

Phone:

(508) 929-1624

 

Fax:

(508) 459-8304

 

Fax:

(508) 983-6249

 

Email:

asalvidio@fletchertilton.com

 

Email:

pdonfro@mirickoconnell.com

 

﻿

 

 

 

 

 

Karen M. LaFond, Esquire

 

 

 

 

Phone:

(508) 459-8015

 

 

 

 

Fax:

(508) 459-8315

 

 

 

 

Email:

klafond@fletchertilton.com

 

 

 

 

﻿

﻿

﻿

 

 

 

 

DOCUMENTS

RESPONSIBLE
PARTY

 

 

 

 

 

A.

Fifth Modification to Financing Arrangements

 

 

 

 

 

 

 

1.

Fifth Amendment to Loan and Security Agreement

FT

 

2.

Consent and Waiver (as to sale of 10 Main Street, Fitchburg, 15 Summer
Street, Fitchburg, MA and 1 Summer Street, Fitchburg, MA)

FT

 

3.

Copy of existing and continuing UCC-1 Financing Statements (All Asset)

FT

 

 

a)

Arrhythmia Research Technology, Inc. (Delaware)

 

 

 

b)

Micron Products Inc. (Massachusetts)

 

﻿





-12-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 



﻿

 

4.

Copy of existing and continuing UCC-1 Financing Statements (Specific
Equipment)

FT

 

 

a)

Arrhythmia Research Technology, Inc. (Delaware)

 

 

 

b)

Micron Products Inc. (Massachusetts)

 

 

 

 

 

 

﻿





-13-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 



﻿

B.

New $1,000,000.00 Equipment Line of Credit

 

 

 

 

 

 

 

5.

$1,000,000.00 Equipment Line of Credit Promissory Note

FT

 

6.

Form of UCC-1 Specific Equipment Financing Statement [for specific
equipment being purchased with $1,000,000.00 Equipment Line of Credit]:

FT
[to come and to be

 

 

a)

Arrhythmia Research Technology, Inc. (Delaware Secretary of State)

filed upon purchase

 

 

b)

Micron Products Inc. (Massachusetts Secretary of the Commonwealth)

of each unit of
specific equipment]

 

7.

Evidence of Hazard and Liability Insurance coverage listing Lender as Loss
Payee and Additional Insured, as applicable

MODL

 

 

a)

Arrhythmia Research Technology, Inc.

 

 

 

b)

Micron Products Inc.

 

 

8.

Disbursement Authorization

FT

 

 

 

 

 

C.

New $2,481,943.19 Term Loan

 

 

 

 

 

 

 

9.

$2,481,943.19 Commerical Term Promissory Note

FT

 

10.

UCC-1 All Asset Financing Statements of Arrhythmia Research
Technology, Inc. filed with:

FT

 

 

a)

Delaware Secretary of State

 

 

 

b)

Worcester North District Registry of Deeds

 

 

 

c)

Any and all other applicable filing/ recording offices where specific
equipment is possessed

 

 

11.

UCC-1 All Assest Financing Statements of Micron Products, Inc. filed with:

FT

 

 

a)

Massachusetts Secretary of the Commonwealth

 

 

 

b)

Worcester North District Registry of Deeds

 

 

 

c)

Any and all other applicable filing/ recording offices where specific
equipment is possessed

 

 

12.

Evidence of Hazard and Liability Insurance coverage listing Lender as Loss
Payee and Additional Insured, as applicable

MODL

 

 

a)

Arrhythmia Research Technology, Inc.

 

 

 

b)

Micron Products Inc.

 

 

13.

Payoff and Discharge Letters/Paydown Letters (including approx. $416,861.40
Term Loan, approx. $535,670.84 Term Loan, approx. $333,979.28 Term Loan
and approx. $855,953.29 Term Loan)

Lender

 

14.

Disbursement Authorization

FT

 

 

 

 

 

D.

Miscellaneous Documents

 

 

 

 

 

 

 

15.

UCC, Tax Lien and Judgment Searches

FT

 

 

a)

Arrhythmia Research Technology, Inc.

 

 

 

b)

Micron Products Inc.

 

 

16.

Certificates of Good Standing

MODL

 

 

a)

Arrhythmia Research Technology, Inc.

 

 

 

b)

Micron Products Inc.

 

 

17.

Bring Down Certificates

FT

 

 

a)

Arrhythmia Research Technology, Inc.

 

 

 

b)

Micron Products Inc.

 

﻿





-14-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------

 



﻿

 

18.

Opinion of Counsel to Borrowers re: Authorization, Due Authority, Enforceability

MODL

 

19.

Identification

Each signatory

﻿

﻿

﻿

﻿



-15-

Client Files/21878/0162/02177698.DOCX, 2 

--------------------------------------------------------------------------------